Bushnell, J.
The trial court was in error in excluding testimony offered by the respondent as to his belief that he had the right to take the property in question from the place from which it was taken.
“The felonious intent is an essential and inseparable ingredient in every larceny, and if a person takes property under a claim of right, however unfounded, he has not committed larceny.” People v. Hillhouse, 80 Mich. 580, 586.
The judgment is reversed, and a new trial is granted.
Nelson Sharpe, C. J., and Potter, North, Fead, Wiest, Butzel, and Edward M. Sharpe, J J., concurred.